78 N.Y.2d 958 (1991)
Jankie Chattergoon, as Administrator of The Estate of Rampatti Chattergoon, Deceased, Appellant,
v.
New York City Housing Authority, Respondent.
Court of Appeals of the State of New York.
Decided July 1, 1991.
Arnold E. DiJoseph III for appellant.
Raymond T. Munsell for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, and certified question not answered as unnecessary. The Appellate Division did not abuse its discretion as a matter of law in denying petitioner leave to serve a late notice of claim (General Municipal Law § 50-e [5]).